 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CYMEYON HILL,                                      No. 2:18-cv-3089 MCE AC P
12                      Plaintiff,
13          v.                                          ORDER
14   DAVID BAUGHMAN, et al.,
15                      Defendants.
16

17          Plaintiff, a civil detainee proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to the undersigned

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before the court are plaintiff’s objections to the undersigned’s September 30, 2019

21   recommendation that this action be dismissed for failure to amend. See ECF Nos. 21, 22. For the

22   reasons stated below, the court will vacate its recommendation and grant plaintiff a final

23   opportunity to file an amended complaint.

24   I.     RELEVANT PROCEDURAL HISTORY

25          On August 12, 2019, the court issued a screening order directing plaintiff to file an

26   amended complaint within thirty days. ECF No. 16. Thereafter, instead of complying with the

27   court’s order, plaintiff filed a motion to disqualify a judge in another matter, Hill v. Rios, No.

28   ////
                                                       1
 1   2:18-cv-3224 EFB (“Rios”), and he also filed objections to the court’s denial of that motion. See
 2   ECF Nos. 17, 20.
 3          As a result of plaintiff’s failure to file an amended petition, the undersigned recommended
 4   that this action be dismissed for failure to amend. See ECF No. 21. In response, plaintiff filed
 5   objections on October 21, 2019 (see ECF No. 22) which the court now considers.
 6   II.    DISCUSSION
 7          In plaintiff’s objections, he argues that this action should not be dismissed because he
 8   intended to file an amended complaint in this case, but instead, he may have mistakenly filed it
 9   the Rios case. See ECF No. 22 at 1-3. Plaintiff asks the court to check the docket in Rios for his
10   amended complaint. See id. at 2-3. In the alternative, plaintiff asks the court to issue an order
11   granting him another opportunity to file the amended complaint. See id.
12          The court takes judicial notice of Hill v. Rios, No. 2:18-cv-3224 EFB and the documents
13   filed therein. See United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004) (stating court
14   may take judicial notice of its own records); see, e.g., Shuttlesworth v. City of Birmingham, 394
15   U.S. 147, 156-57 (1969) (taking judicial notice of opinion of related case). A cursory review of
16   the docket in Rios indicates that plaintiff has filed multiple amended complaints therein, at least
17   one of which appears to relate to the instant action. See, e.g., Rios, ECF No. 14. However, that
18   amended complaint was filed on July 28, 20191 (see id. at 6), a date which precedes this court’s
19   August 12, 2019 order to amend.
20          It is not the court’s responsibility to ensure that a plaintiff who is litigating multiple
21   actions has his amended pleadings filed in the correct case. However, in the interests of fairness
22   and in light of plaintiff’s alleged status as a civil detainee with mental health and/or disability
23   issues (see generally ECF No. 1 at 3-4), the court will vacate the outstanding findings and
24   ////
25
     1
26     Plaintiff signed the amended complaint on July 28, 2019. See Rios, ECF No. 14 at 6. The
     court presumes that plaintiff delivered the document to prison officials at that time. An
27   incarcerated individual’s pro se filing is deemed filed at the moment of delivery to prison
     officials. Houston v. Lack, 487 U.S. 266 (1988); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th
28   Cir 2009).
                                                      2
 1   recommendations and grant plaintiff a final thirty-day period within which to file a first amended
 2   complaint.
 3          Plaintiff is cautioned that he must take care to file documents in the correct cases, using
 4   the correct case numbers. Absent exigent circumstances, no further extensions of time will be
 5   granted. Plaintiff is warned that failure to timely respond to this order may result in a
 6   recommendation that this action be dismissed.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The Findings and Recommendations filed September 30, 2019 (ECF No. 21), are
 9   VACATED, and
10          2. Within thirty days of the date of this order, plaintiff shall file a first amended
11   complaint which complies with the court’s August 12, 2019 screening order. See ECF No. 16.
12   DATED: October 25, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
